                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

LARRY HAMLET,                          )
                                       )
              Plaintiff,               )
                                       )
       v.                              )              No. 2:19-cv-00028
                                       )
LINDA KEY, in her individual capacity; )
DYLAN ASHLOCK, in his individual       )
capacity: and OVERTON COUNTY,          )
TENNESSEE                              )
                                       )
              Defendants.              )

                                  MEMORANDUM OPINION

       Pending before the Court in this civil rights action under 42 U.S.C. § 1983 are the fully-

briefed Motions for Summary Judgment filed by Dylan Ashlock and Overton County, Tennessee

(Doc. No. 39), and by Linda Key (Doc. No. 43). Also pending is a Joint Motion to Amend (Doc.

No. 35) filed by all Defendants. For the reasons that follow, (1) the Joint Motion to Amend will be

denied; (2) Key’s Motion for Summary Judgment will be granted; and (3) the Motion for Summary

Judgment filed by Ashlock and Overton County will be granted only as it pertains to Overton

County, leaving Ashlock as the sole remaining Defendant in this case.

                                     I. Factual Background

       The relevant facts, mostly undisputed, are as follows:

       Ashlock is an Overton County, Tennessee deputy sheriff who, throughout his tenure, has

completed the forty hours of in-service training required annually for state police certification. He

also serves as a school resource office and has completed additional training for that position. Key

is a social worker with the Tennessee Department of Children’s Services (“DCS”), whose




   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 1 of 15 PageID #: 788
responsibilities include investigating allegations of child abuse.

       On March 23, 2018, DCS received a complaint from a school counselor of potential child

abuse regarding Larry Hamlet’s son, a five-year-old student at Hilham Elementary School. Based

upon the nature of the complaint, Key decided a home visit was necessary and requested that Deputy

Ralph Mayercik, the school resource officer at Hilham, accompany her.1 Upon arriving at what was

thought to be Hamlet’s residence, the pair discovered that the home was vacant. They then decided

that contact would be made with the parents when the child was picked up from school later that

afternoon.

       Deputy Ashlock went to the school early to identify the child in question. Although he did

not know Hamlet personally, Deputy Ashlock was told Hamlet “was a hothead.” (Doc. No. 50,

Ashlock’s Statement of Facts at ¶ 15). Accordingly, Deputy Ashlock decided that it would be best

to hold the child at the school until the other children were released to their parents, so as to

minimize any disruption or potential confrontation. (Id. ¶ 14).

        Deputy Ashlock waited inside the school with Key while the other children were released.

Meanwhile, Amy Anderson, the child’s mother, was outside the school waiting for her son. When

her son did not appear with the other children, Anderson asked his teacher about him. Key and

Deputy Ashlock then stepped outside to speak with Anderson.

       Key told Anderson that she was investigating a complaint received by DCS, and that she

needed to do a home visit and interview both Anderson and Hamlet. As Key was speaking with

Anderson, Hamlet approached and was told by Deputy Ashlock about the investigation and the need


       1
        The parties dispute whether the home visit occurred on March 26, 2018 or April 2, 2018.
This dispute is immaterial, except to the extent that it bears on a potential statute of limitations
defense, which is the subject of the pending motion to amend that is discussed below.

                                                  2


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 2 of 15 PageID #: 789
for a home visit.

       Although Deputy Ashlock vigorously denies it, Hamlet claims that he asked whether a

warrant was needed for the home visit. According to Hamlet, Deputy Ashlock stated, “if you want

to keep your kid, you’ll let us come search your house.” (Id. at ¶ 26). Hamlet then asked Key if this

was true, to which she responded, “I’m afraid so.” (Id. at ¶ 27). As an Army veteran and having

read books on constitutional law, Hamlet claims that he knew a few of his constitutional right, and

knew they needed a warrant, but states that, when he told Deputy Ashlock a warrant was needed, he

reiterated that “if you want to keep your kid, you’ll let us come search your house.” (Id. at ¶ 28).

       Hamlet provided Deputy Ashlock with his home address, but said that he needed to stop and

get some gas first. Key and Deputy Ashlock (in one car) followed Hamlet, Anderson and their son

(in another car) to the gas station and then to residence. Upon arrival, Anderson went into the house

first and the others followed. However, prior to entering the residence, Hamlet claims that he asked

again whether a warrant was needed, but was told by Deputy Ashlock that if he wanted to keep his

son he would allow them to search, or words to that effect. Hamlet then stood back and allowed

Deputy Ashlock and Key to enter. At no time did either Deputy Ashlock or Key threaten or use

physical force when seeking consent for the home visit.

       Upon entering the home, Deputy Ashlock saw a baby on the floor and was told by Anderson

that it was her grandchild. Deputy Ashlock, who had just had a second child, sat on the couch and

played with the baby while Key began her interview of Anderson and Hamlet. Because Hamlet

continued to interrupt and began to dominate the conversation, however, Key asked him to step

outside while she finished interviewing Anderson alone. Key then interviewed Hamlet before

leaving the residence with Deputy Ashlock.


                                                 3


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 3 of 15 PageID #: 790
        Deputy Ashlock did not conduct any interviews, or investigate the matter for criminal

charges. Key’s sole involvement in the alleged constitutional violation occurred when she said, “I’m

afraid so,” after Deputy Ashlock told Hamlet that “if you want to keep your kid, you’ll let us come

search your house.” (Doc. No. 47, Key’s Statement of Fact ¶ 2).

        Prior to this lawsuit, Overton County had received no other complaints of misconduct

pertaining to Deputy Ashlock, nor had it been made aware of any other deputies unlawfully entering

the residence of Overton County citizens. (Doc. No. 50, Ashlock’s Statement of Fact ¶ 6).

                                        II. Legal Discussion

        This is the second time the Court has been called upon to address substantive issues in this

case. The first time around, it was in the context of a motion to dismiss filed solely by Key where

the standard required only that Hamlet provide “enough facts to state a claim [for] relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In the context of the

presently pending motions summary judgment however, the allegations in the complaint are largely

irrelevant because “[o]nce the moving party has identified what it believes shows an absence of a

genuine dispute of material fact, the nonmoving party must ‘go beyond the pleadings and by h[is]

own affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

specific facts showing that there is a genuine issue for trial.’ ” Santiago v. Ringle, 734 F.3d 585, 589

(6th Cir. 2013). The difference in the procedural posture of the case now leads the court to conclude

that Key is entitled to dismissal from the case, although the same cannot be said for Deputy Ashlock.

First, however, the Court must address the Motion to Amend because it is potentially outcome-

determinative.




                                                   4


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 4 of 15 PageID #: 791
A. Joint Motion to Amend

       Defendants move to amend their Answers to the Complaint to add a statute of limitations

defense. They claim that, in preparing their respective Motions for Summary Judgment, counsel

discovered for the first time that the actual interaction between Deputy Ashlock, Key and Hamlet

was on March 26, 2018, and not on April 2, 2018 as alleged in the Complaint. As a consequence,

the Complaint – filed on April 1, 2019 – is untimely. See Sharpe v. Cureton, 319 F.3d 259, 266 (6th

Cir. 2003) (“Tennessee law provides for a one year statute of limitations for § 1983 actions.”).

       A court should grant leave to amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “In

the absence of any apparent or declared reason – such as undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc. – the leave sought should, as the rules require, be ‘freely given.’” Pittman v.

Experian Info. Sols., Inc., 901 F.3d 619, 640 (6th Cir. 2018) (quoting Foman v. Davis, 371 U.S. 178,

182 (1962)).

       “Although Rule 15(a) indicates that leave to amend shall be freely granted, a party must act

with due diligence if it intends to take advantage of the Rule’s liberality.” United States v. Midwest

Suspension & Brake, 49 F.3d 1197, 1202 (6th Cir. 1995) (citation omitted). Nevertheless, there

must be “‘at least some significant showing of prejudice’ to deny a motion to amend based solely

upon delay.” Prater v. Ohio Educ. Ass’n, 505 F.3d 437, 445 (6th Cir. 2007) (quotation omitted).

“The longer the period of an unexplained delay, the less will be required of the nonmoving party in

terms of a showing of prejudice.” Phelps v. McClellan, 30 F.3d 658, 662 (6th Cir. 1994).

       Furthermore, where, as here, a scheduling order has been entered and the deadline for the


                                                  5


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 5 of 15 PageID #: 792
amendment of pleadings has passed, the party seeking leave to amend “first must show good cause

under Rule 16(b) for failure earlier to seek leave to amend before a court will consider whether

amendment is proper under Rule 15(a).” Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003).

“[I]n addition to Rule 16’s explicit ‘good cause’ requirement, . . . a determination of the potential

prejudice to the nonmovant also is required when a district court decides whether or not to amend

a scheduling order.” Id.

       Defendants have not shown good cause to amend the scheduling order in this case and the

prejudice to Hamlet is apparent. Under the case management order, motions to amend were to be

filed on or before November 18, 2019, yet Defendants did not file their motion to amend until

August 14, 2020, which was the deadline for the filing of dispositive motions. Between those two

dates, discovery has been conducted and completed, and Hamlet has had to defend against a motion

to dismiss that did not raise a statute of limitations defense. Moreover, in his Answer (Doc. No. 7

¶ 8), Deputy Ashlock “admit[ted] that Defendants Key and Ashlock approached Amy Anderson

at Hilham Elementary School as alleged,” with the allegation in the Complaint being that this

occurred on April 2, 2018. Further, in the Initial Case Management Order, Defendants affirmatively

stated, as a part of their theory of the case, that “[o]n April 2, 2018, Deputy Dylan Ashlock was

requested to accompany Defendant Key for a home inspection by DCS.” (Doc. No. 18 at 2).

       Rule 16 was designed to ensure that “at some point both the parties and the pleadings will

be fixed.” Fed. R. Civ. P. 16 advisory committee’s note to 1983 amendment. “Plaintiffs can

demonstrate ‘good cause’ for their failure to comply with the original schedule[] by showing that

despite their diligence they could not meet the original deadline.” Leary, 349 F.3d at 907.

       Defendants have not shown diligence here. Instead, Defendants “discovered” the actual date


                                                 6


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 6 of 15 PageID #: 793
of the incident when they reviewed a “report from 9-1-1 Communication Center for Overton

County” while preparing their Motions for Summary Judgment. (Doc. No. 36 at 2). This is

something that could have, and should have, been reviewed much earlier in the proceedings.

Moreover, were the Court to allow the Answers to be amended, discovery would likely have to be

reopened because, while the Communication Center records report the date as being March 23, a

report of the incident prepared by Deputy Ashlock on July 5, 2018 indicates that the home visit

occurred on April 2, 2018. (Doc. No. 42-2 at 5). Accordingly, the Motion to Amend will be denied.

B. Motions for Summary Judgment

       Deputy Ashlock and Key move for summary judgment on the grounds that Hamlet has failed

to establish a violation of his constitutional rights and that, even if he had, they are entitled to

qualified immunity. Overton County moves for summary judgment on the grounds that, without a

constitutional violation, it cannot be held liable and that, regardless, Hamlet has failed to establish

a claim for failure to train or supervise, or that a custom or policy of Overton County led to the

violation of his constitutional rights. After setting forth the generally applicable law, the Court

addresses the specific argument raised by Defendants in turn.

       Hamlet brings his claims under 42 U.S.C. § 1983, which provides a cause of action against

any person who, acting under color of law, “subjects, or causes to be subjected, any citizen of the

United States . . . to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws[.]” Thus, to establish his claim, Hamlet “must show that (1) a person acting

under color of law (2) deprived him of his rights secured by the United States Constitution or its

laws.” Neuens v. City of Columbus, 303 F.3d 667, 670 (6th Cir. 2002) (citing O’Brien v. City of

Grand Rapids, 23 F.3d 990, 995 (6th Cir.1994)). Here, Deputy Ashlock and Key admit that they


                                                  7


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 7 of 15 PageID #: 794
were acting under color of state law when they encountered Hamlet on April 2, 2018, and so the only

question is whether Hamlet was deprived of a constitutional right.

       The Fourth Amendment, made applicable to the states through the Fourteenth Amendment,

protects “[t]he right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures.” U.S. Const. amend. IV. The “‘basic purpose of this

Amendment . . . is to safeguard the privacy and security of individuals against arbitrary invasions

by governmental officials.’” Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018 (quoting

Camara v. Mun. Ct. of City and City of San Francisco, 387 U.S. 523, 528 (1967)). Accordingly, “[i]t

is well settled under the Fourth and Fourteenth Amendments that a search conducted without a

warrant issued upon probable cause is ‘per se unreasonable . . . subject only to a few specifically

established and well-delineated exceptions.’” Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)

(quoting Katz v. United States, 389 U.S. 347, 357 (1967)). “It is equally well settled that one of the

specifically established exceptions to the requirements of both a warrant and probable cause is a

search that is conducted pursuant to consent.” Id. (citing Davis v. United States, 328 U.S. 582, 593-

594 (1946)).

       Here, Defendants claim that Hamlet freely consented to a search of his residence and that

Hamlet never inquired about the need for a warrant. Hamlet’s version of events is much different.

“At the summary-judgment stage, of course, [the Court] must view the record ‘in the light most

favorable to the nonmoving party,’ and [it] “may not make credibility determinations nor weigh the

evidence when determining whether an issue of fact remains for trial.’” Lowe v. Walbro LLC, ___

F.3d ___, ___, 2020 WL 5033418, at *4 (6th Cir. Aug. 26, 2020) (quoting Laster v. City of

Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014)). Consequently, the Court must accept Hamlet’s


                                                  8


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 8 of 15 PageID #: 795
version of the facts, and consider the defense of qualified immunity raised by both Deputy Ashlock

and Key.

       When the defense of qualified immunity is asserted, “plaintiff has the burden of showing that

a right is clearly established.” Everson v. Leis, 556 F.3d 484, 494 (6th Cir. 2009). “ ‘For a right to

be clearly established, the contours of the right must be sufficiently clear that a reasonable official

would understand that what he is doing violates that right.’” Holzemer v. City of Memphis, 621 F.3d

512, 527 (6th Cir. 2010) (quoting, Leonard v. Robinson, 477 F.3d 347, 355 (6th Cir. 2007) ). “‘A

right is clearly established if there is binding precedent from the Supreme Court, the Sixth Circuit,

the district court itself, or other circuits that is directly on point.’” Id. (quoting Risbridger v.

Connelly, 275 F.3d 565, 569 (6th Cir. 2002)).

       “Qualified immunity gives government officials breathing room to make reasonable but

mistaken judgments about open legal questions.” Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011),

“When properly applied, it protects ‘all but the plainly incompetent or those who knowingly violate

the law.’” Id. (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986))

       1. Deputy Ashlock

       Applying the above principles to Deputy Ashlock, the Court finds that he is not entitled to

summary judgment based upon the present record. This is because questions of fact exist not only

as to whether he was asked about whether a warrant was needed, but also because there is a question

as to whether consent was given.

       “An officer conducting a search is entitled to qualified immunity where clearly established

law does not show that the search violated the Fourth Amendment.” Pearson v. Callahan, 555 U.S.

223, 243-44 (2009). “This inquiry turns on the ‘objective legal reasonableness of the action, assessed


                                                  9


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 9 of 15 PageID #: 796
in light of the legal rules that were clearly established at the time it was taken.’” Wilson v. Layne,

526 U.S. 603, 614 (1999)).

       As already noted, consent to search is a recognized exception to the Fourth Amendment’s

warrant requirement. However, to be valid “the consent to search must be ‘voluntary, unequivocal,

specific, intelligently given, and uncontaminated by duress or coercion.’” Andrews v. Hickman Cty.,

700 F.3d 845, 854 (6th Cir. 2012) (quoting United States v. Canipe, 569 F.3d 597, 602 (6th

Cir.2009)). “‘[W]hether a consent to a search was in fact ‘voluntary’ or was the product of duress

or coercion, express or implied, is a question of fact to be determined from the totality of all the

circumstances.’” Clemente v. Vaslo, 679 F.3d 482, 489 (6th Cir. 2012) (quoting Schneckloth, 412

U.S. at 227). “This includes considering the characteristics of the individual giving consent, such as

‘age, intelligence, and education’; whether the questioner engaged in ‘coercive or punishing

conduct’; and the presence of ‘more subtle forms of coercion that might flaw an individual’s

judgment.’” Id. (quoting United States v. Beauchamp, 659 F.3d 560, 572 (6th Cir.2011) (alteration,

citations, and internal quotation marks omitted). “‘The government bears the burden of proving,

through clear and positive testimony[,] that the consent to search was given voluntarily.’” Id.

       Based upon the summary judgment record, Deputy Ashlock has failed to establish that

Hamlet freely and voluntarily consented to a search of his home. If Hamlet is to be believed, Deputy

Ashlock informed him on at least three separate occasions that if Hamlet refused to consent, his

children would be taken away. If true, this was an outright falsehood because “it was clearly

established that Fourth Amendment warrant requirements . . . apply to the removal of children from

their homes by [both police] and social workers.” Kovacic v. Cuyahoga Cty. Dep't of Children &

Family Servs., 724 F.3d 687, 699 (6th Cir. 2013).


                                                 10


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 10 of 15 PageID #: 797
        Furthermore, Deputy Ashlock has pointed to nothing in the record about the “characteristics

of the individual giving consent,” other than to suggest that Hamlet understood his constitutional

rights. A review of the excerpts from Hamlet’s deposition that have been submitted by Deputy

Ashlock suggests that Hamlet is not the constitutional scholar that Deputy Ashlock’s statement of

facts make him out to be. Instead, Hamlet stated that, being “ex-army” he “kn[e]w a few amendment

rights,” and that, in response to the question, “so you read a lot of books on constitutional law?,” he

merely replied, “Just in general, I used to read as a hobby.” (Doc. No. 42-3, Hamlet Depo. at 97, 167

& 181). He also testified that he felt coerced because Deputy Ashlock (1) was aggressive; (2) “was

the man, you going to do what he says, when he says it, and how he says you do it”; (3) guarded him

like he “was a prisoner” when he stopped to get gas; and (4) tailgated him when they traveled from

Overton County where the school was located to Clay County where Hamlet lived. (Id. at 97, 166-

67).

        It will be for the jury to determine whether Hamlet was coerced, or whether he gave consent

freely and voluntarily. It will also be for the jury to weigh whether, as Defendants claim, Deputy

Ashlock “was simply providing Plaintiff with a rough outline of likely legal and law

enforcement proceedings in light of the abuse allegation,” (Doc. No. 44 at 6, n.2), when he told

Hamlet, “if you want to keep your kid, you’ll let us come search your house.” (Doc. No. 50, SOF

at ¶ 26).

        2. Linda Key

        Turning to Hamlet’s Section 1983 claim against Key, the Court finds summary judgment to

be appropriate. The only – and undisputed – evidence is that Key (1) simply stated, “I’m afraid that’s

so,” after Deputy Ashlock made the statement to Hamlet about keeping his son; and (2) Key entered


                                                  11


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 11 of 15 PageID #: 798
the residence after the door was left open by Anderson.

        To be sure, at the time of the events in question, the Sixth Circuit had clearly established that

“a social worker, like other state officers, is governed by the Fourth Amendment’s warrant

requirement,” meaning “that social workers would have to obtain consent, have sufficient grounds

to believe that exigent circumstances exist, or qualify under another recognized exception to the

warrant requirement before engaging in warrantless entries and searches of homes.” Andrews v.

Hickman Cty., 700 F.3d 845, 859–60 (6th Cir. 2012). However, when making that pronouncement

in Andrews, the Sixth Circuit went on to observe that “[w]hen social workers rely in good faith on

information from police officers which suggests they can enter a home under an exception to the

warrant requirement, or can reasonably infer that an exception applies from their actions, they are

entitled to rely on that information.” Id. at 864. In fact, it was on the basis that only discovery

would reveal whether Key was acting in good faith by simply following Deputy Ashlock’s lead that

the Court denied her Motion to Dismiss. Now that discovery has been completed, Hamlet has

adduced insufficient evidence from which a jury could find in his favor.

        Hamlet does not claim that Key was aggressive towards him, or that she was a driving force

that led to Hamlet allowing entry into the home. In his deposition in response to the question, “how

do you say that Ms. Key coerced you to enter the house?,” Hamlet merely stated, “[w]ell, she was

beside Officer Ashlock and she agreed with everything he said.” (Doc. No, 45-1 at 90). This suggest

little more than passive involvement, which is not enough to establish liability for the deprivation

of a constitutional right. See, Alexander v. Carter ex rel. Byrd, 733 F. App’x 256, 267 (6th Cir.

2018) (stating that in the absence of a showing of direct responsibility, “an officer’s ‘mere presence’

at the scene of an arrest fails to establish § 1983 liability”; Bey v. Falk, 946 F.3d 304, 315 (6th Cir.


                                                   12


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 12 of 15 PageID #: 799
2019) (“[M]ere presence at the scene of a search, without a showing of direct responsibility for the

action, will not subject an officer to liability.); Burgess v. Fischer, 735 F.3d 462, 475 (6th Cir. 2013)

(stating that officers’ “mere presence during [an] altercation” where other officers used excessive

force, “without a showing of some direct responsibility, cannot suffice to subject them to liability.”).

        “Of course, even if [Key]’s belief that [s]he was a mere bystander was mistaken, [s]he is still

entitled to qualified immunity on this ground if h[er] mistake was reasonable.” Haywood v. Hough,

811 F. App'x 952, 960 (6th Cir. 2020). And because “‘it is sometimes difficult for an officer to

determine how the relevant legal doctrine . . . will apply to the factual situation the officer confronts’

in cases implicating the Fourth Amendment, [Key] can only be denied qualified immunity if there

is controlling precedent involving materially similar facts in which courts have found consent to be

involuntarily given.” Harris v. Klare, 902 F.3d 630, 642 (6th Cir. 2018) (quoting Kisela v. Hughes,

138 S. Ct. 1148, 1152 (2018))

        Hamlet points to no such authority. Instead, he relies on United States v. Ivy, 165 F.3d 397

(6th Cir. 1998) and United States v. Crowder, 62 F.3d 782 (6th Cir. 1995), which he claims “put Ms.

Key on notice that threatening to take a child into state custody is an unacceptable means of

obtaining consent to search.” (Doc. No. 46 at 4). However, both cases are inapposite –they were

criminal cases where neither personal responsibility nor qualified immunity under Section 1983 were

at issue. Moreover, the Sixth Circuit in Crowder said no such thing because the claim there was that

defendant felt coerced because officers threatened to arrest his girlfriend even though, as a factual

matter, they did not. As for Ivy, it presented much more egregious conduct, specifically a 1 ½ hour

gap between the time officers first sought defendant’s consent to search, and the signing of the

consent form during which time his girlfriend was handcuffed to the table, officers took the child


                                                   13


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 13 of 15 PageID #: 800
away from her, and threatened to take the child into custody if defendant did not consent. Key’s

conduct, i.e., simply agreeing with Deputy Ashlock’s statement, pales by comparison. In any event,

Key’s “actions fall near enough to the ‘hazy’ border separating illegal from legal conduct for

qualified immunity to attach.” Bing v. City of Whitehall, Ohio, 456 F.3d 555, 571 (6th Cir. 2006)

(Brosseau v. Haugen, 543 U.S. 194, 201 (2004).

        3. Overton County

        Overton County’s Motion for Summary Judgment requires little discussion given Hamlet’s

response. The entirety of his argument is as follows:

        Overton County insists that Mr. Hamlet cannot show a custom or policy of the county
        that caused the plaintiff’s injury, because he cannot show that the county has
        delegated final policy-making authority to an individual with regard to the alleged
        constitutional violation. However, these defendants point to no undisputed fact to
        support this assertion.

(Doc. No. 49 at 6).

        There are many problems with Hamlet’s argument, not the least of which is that it is not

incumbent upon Overton County to prove a negative, i.e., it did not have a policy or custom that

allowed its officers to violate constitutional rights in the manner alleged by Hamlet. Rather, “[t]o

succeed on a municipal liability claim, a plaintiff must establish that his or her constitutional rights

were violated and that a policy or custom of the municipality was the ‘moving force’ behind the

deprivation of the plaintiff’s rights.” Miller v. Sanilac Cty., 606 F.3d 240, 254–55 (6th Cir. (2010)

(citing Powers v. Hamilton County Pub. Defender Comm’n, 501 F.3d 592, 606–07 (6th Cir.2007)).

Hamlet has not identified any custom or policy, let alone shown that the custom or policy was a

driving force behind the search at issue.

        Nor has Hamlet make any effort to establish his failure to train claim, which requires a


                                                  14


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 14 of 15 PageID #: 801
showing of “‘deliberate indifference to the rights of persons with whom the police come into

contact.’” Id. (quoting Slusher v. Carson, 540 F.3d 449, 457 (6th Cir.2008) “To establish deliberate

indifference, the plaintiff ‘must show prior instances of unconstitutional conduct demonstrating that

the County has ignored a history of abuse and was clearly on notice that the training in this particular

area was deficient and likely to cause injury.’” Id. (quoting Fisher v. Harden, 398 F.3d 837, 849 (6th

Cir.2005)). Hamlet has identified no such instance. All the summary judgment record shows is that

Deputy Ashlock has maintained his police certification throughout his employment, and has received

additional training as a school resource officer.

III. Conclusion

        On the basis of the foregoing, summary judgment will be granted in favor of Key and

Overton County, but denied as to Deputy Ashlock. The motion to amend filed by all defendants will

be denied.

        An appropriate Order will enter.


                                                _________________________________________
                                                WAVERLY D. CRENSHAW, JR.
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                    15


   Case 2:19-cv-00028 Document 57 Filed 09/30/20 Page 15 of 15 PageID #: 802
